 1
 2
 3
 4
 5
 6
 7
 8                                     UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10
11   LISA JANICE YARNELL,                                  ) Case No.: 1:18-cv-1483 - JLT
                                                           )
12                    Plaintiff,                           ) ORDER DISCHARGING THE ORDER TO SHOW
                                                           ) CAUSE DATED AUGUST 22, 2019
13           v.                                            )
                                                           )
14   ANDREW M. SAUL1,                                      )
     Acting Commissioner of Social Security,               )
15                                                         )
                      Defendant.                           )
16                                                         )
17           On August 22, 2019, the Court ordered the Commissioner to show cause why sanctions should
18   not be imposed for the failure to comply with the Court’s order to file a response to Plaintiff’s opening
19   brief. (Doc. 15) The Court ordered the Commissioner to respond within two weeks of the date of
20   service. (Id. at 2) The Commissioner timely filed a responsive brief on September 5, 2019. (Doc. 16)
21           Accordingly, the Court ORDERS: The Order to Show Cause dated August 22, 2019 (Doc. 15)
22   is DISCHARGED.
23
24   IT IS SO ORDERED.
25       Dated:      September 6, 2019                                /s/ Jennifer L. Thurston
26                                                            UNITED STATES MAGISTRATE JUDGE

27
28           1
             This action was originally brought against Nancy A. Berryhill in her capacity as then-Acting Commissioner.
     Andrew M. Saul, the newly appointed Commissioner, has been automatically substituted. See Fed. R. Civ. P. 25(d).

                                                               1
